Order entered April 12, 2019




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-00004-CV

         RIDGECREST HOLDINGS, LLC AND 400 SOUTH WALTON WALKER
                  BOULEVARD, DALLAS, TEXAS, Appellants

                                                V.

                                 CITY OF DALLAS, Appellee

                       On Appeal from the 160th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-18-12419

                                            ORDER
         Before the Court is appellee’s unopposed motion for extension of time to file its brief.

We GRANT the motion and ORDER the brief received April 1, 2019 filed as of the date of this

order.


                                                      /s/   KEN MOLBERG
                                                            JUSTICE